PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/420,463
Filing Date: 23 May 2019
Appellant(s): Schubert et al.



__________________
Joshua M. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2022 appealing from the Office Action mailed April 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 8, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shum (U.S. Patent No. 8,269,245 B1).
Claims 1-2, 6-7, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramer (U.S. Pub. No. 2009/0296368 A1) in view of Shum (U.S. Patent No. 8n269n245 B1).
(2) Response to Argument
Regarding rejection of claims 1, 4-5, 8, 17, and 19 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shum:
Appellant traverses the rejections of claims 1, 4-5, 8, 17, and 19 as not being anticipated by Shum. Appeal Br. 5-6. The arguments asserted by Appellant are unpersuasive for the following reasons.
Appellant argues on page 6 of the Appeal Brief that Shum does not teach “wherein the thickness of the converter material is such that more SST emissions reflect from an outer surface of the converter material than pass through the converter material,” as required by claim 1. Appellant argues that Shum is “entirely silent as to what, if any, portion of the light is reflected from the outer surface of the layer of phosphor.”
However, Examiner notes that the “outer surface” of Shum is interpreted as the forward-facing, or top surface as seen in the orientation of FIG. 1 of Shum, surface of the thick RGB Phosphor non silicone based coating. Shum explicitly discloses that the thickness of this layer is such that it is “thick enough such that almost all the light is back scattered and little of it reaches 
Appellant further tries to differentiate between the “back scatter” taught by Shum and the claimed limitation on page 6. Appellant argues that the portion of light discussed as being back scattered includes more than the portions reflected by an outer surface and as such Shum cannot be read to teach the claimed proportion of emissions that reflect “from an outer surface.”
However, Examiner notes that claim terminology is to be given its broadest reasonable interpretation in light of the specification. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). In this case, the limitation in question finds its support in paragraph 0024 of the specification which sets forth that the material “can have a thickness such that more emissions reflect from the surface of the converter material 206 than pass through it.” In this, Appellant affirmatively establishes that there is a relationship between the material’s thickness and the amount of reflection off of the “surface.” Recognizing this principle, Shum explicitly discloses that the layer is provided at a sufficient thickness to ensure minimal light passes through the layer. Shum goes into more detail regarding the mechanism behind this reflection, but is asserting the same property as that which is being claimed. 
Returning to the claim language and interpretation, Examiner notes that no special definition of “surface” has been provided, and as such the term is given its broadest reasonable interpretation “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). One of ordinary skill in the art, having the context discussed in Shum and reading the claim in light of the specification’s explicit recognition of a relationship between thickness and 
As such, Examiner contends that Shum teaches “the thickness of the converter material is such that more SST emissions reflect from an outer surface of the converter material than pass through the converter material,” as claimed.
Appellant further argues on pages 7-8 of the Appeal Brief that Shum does not teach “wherein the thickness of the converter material is such that more SST emissions reflect from an outer surface of the converter material than pass through the converter material,” as required by claim 17. Appellant sets forth the same arguments as those above with respect to claim 1. For the reasons set forth above, Examiner contends these arguments are not persuasive.
As such the rejections of claims 1, 4-5, 8, 17, and 19 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shum should be maintained as proper.
Regarding the rejection of claims 1-2, 6-7, 17, and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramer in view of Shum:
Appellant traverses the rejections of claims 1-2, 6-7, 17, and 20 as not being obvious over Ramer in view of Shum for the same reasons as those already argued (Appeal Brief, 10-13). In response, Examiner notes that these arguments are not persuasive for the reasons previously set forth.
As such the rejections of claims 1-2, 6-7, 17, and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramer in view of Shum should be maintained as proper.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819                                                                                                                                                                                                        

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819          

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                      
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.